DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Amendments and Arguments filed 4 March 2022.  
As directed by applicant, claims 1, 11 and 13 are currently amended.  No claims have been added.  Claims 2, 12 and 17 are cancelled.  Thus, claims 1, 3-11, and 13- 16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (Wipo Patent Publication WO2016101202; in previously filed IDS) in view of and Goldis (U.S. Patent 5,635,962), Memari et al. (US20150245654A1), and Sabet (US20160345628A1)
With respect to Claims 1, 11, and 13, Hon discloses an aerosol-generating system comprising: cartridge for an aerosol-generating system, the cartridge comprising: a sensor including, a capacitor (Hon, p. 9 line 22 – p. 10 line 1 “, “The first and the second conductors 210 and 220 are configured to form a capacitor circuit having a capacitance”) the capacitor including, a first capacitor plate (210), and a second capacitor plate (220); a storage portion (10)… the storage portion between the first capacitor plate and the second capacitor plate (in fig. 7), a permittivity of the storage portion configured to change upon a change of a volume of the aerosol-forming substrate held in the storage portion (Hon, Abstract, Figs. 7; capacitor plates 210,220 ;; p. 12 lines 2-8 describe the contact to the plates, “For a capacitor having a media (e.g., e-liquid) between the first and second conductors thereof, the permittivity of the capacitor depends on the amount and the composition of the 5 liquid. The more sensitive the permittivity changes over the liquid amount, the more accurate the capacitor e-liquid detection system may determine whether the e-liquid is a suitable product, and/or the remaining e-liquid level. Substances having higher permittivity may increase the sensitivity of permittivity changes to change of the liquid amount.”); and
a vaporizer (Hon, atomizer 60), the sensor configured to measure a capacitance of the capacitor, the measured capacitance relating to a corresponding permittivity of the aerosol- forming substrate held in the storage portion p. 12 lines 2-8).

However, Hon does not disclose a storage portion configured to store an aerosol-forming substrate substantially perpendicular to the first capacitor plate and to the second capacitor plate,… , nor wherein the storage portion comprises a liquid section and an air section, a size of the liquid section configured to decrease and a size of the air section configured to increase upon consumption of the aerosol-forming substrate, and wherein the storage portion is configured to store the aerosol-forming substrate; 
a tilt sensor configured to determine whether the aerosol-forming substrate held in the storage portion has a level that is essentially perpendicular to the first capacitor plate and the second capacitor plate; 
a controller configured to: based on the measured capacitance, determine an area of the first capacitor plate directly in contact with the liquid section of the storage portion 2Atty. Dkt. No. 24000PA-000004-USU.S. Application No. 15/264,881 and determine a second area of the first capacitor plate directly in contact with the air section of the storage portion, and calculate a remaining amount of the aerosol-forming substrate based on the first area and a distance between the first capacitor plate and the second capacitor plate.


However, Goldis teaches a sensor including a capacitor (Goldis, Abstract, “ capacitive sensor”), the capacitor including a first capacitor plate and a second capacitor plate (12, 14 plates), the permitivity of the storage portion configured to change upon a change of a volume of the aerosol-forming substrate held in the liquid storage portion (Goldis, column 2 lines 8-15) wherein the storage portion comprises a liquid section and an air section, a size of the liquid section configured to decrease and a size of .the air section configured to increase upon consumption of the aerosol-forming substrate (Goldis. apparent in fig. 2 (a-d)): and 
a controller configured to: based on the measured capacitance, determine a first area of the first capacitor plate [ ] contact with the liquid section of the storage portion, and calculate a remaining amount of the aerosol-forming substrate based on the first area and a distance between the first capacitor plate and the second capacitor plate (Hon above, discloses that the liquid is in direct contact with the plates, figs. 7, p. 9 line 14 through p. 10 line 4, Goldis, column 2 lines 16 -28; "when the ink bag is full, all of the plates are at their full capacitive value.. As the ink drains, some plates are at their full values, while others are at lower values. This allows for additional readings beyond full and empty." essentially, the sensor is configured to measure the capacitance between the substance and the plates and be able to recognize, based on capacitance, if there is a lot of liquid present, or whether air is present, a first detection occurs when the device is full of liquid, and later calculations occur in areas where there is less liquid and this is reflected in the capacitance, and “the capacitance measurements can be averaged” to determine the amount of liquid. Capacitance is 'based on' distance between the plates as the dielectic equation used in Goldis, column 2 line 31, incorporates  the distance between the bag and the plate, and since the bag is substituted for the second plate, column 1 line 31-32, the distance between the plates and where they are relative to each other is necessarily incorporated into the calculation).
Thus, it would have thus been obvious to one having ordinary skill in the art at the time of the filing to incorporate Goldis’s teachings into Hon’s sensor to have the device measure for liquid by measuring capacitance, implementing through the capacitance sensor of Hon, a conventional capacitance sensor as more fully described in Goldis, for determining amount an area which is only generally described in Hon,  for the purpose of providing a conventional means of determining the amount of e-liquid in the device, in order to know when to refill or buy a new one, and the sensitivity of multiple plates allows the operator not to be surprised as the amount of liquid is constantly monitored (Goldis, column 1 line 39-41).

Regarding the capacitor plates substantially perpendicular to the aerosol forming substrate, Memari teaches wherein the storage portion is configured to store the aerosol forming substrate substantially perpendicular to the first capacitor plate and to the second capacitor plate. (Memari Para. [0529] – “kept in a vertical position” and “a height change in e-liquid will result in a proportional change in capacitance between the conductors”, Fig. 10).
Further, regarding a “tilt sensor configured to determine whether the aerosol-forming substrate held in the storage portion has a level that is essentially perpendicular to the first capacitor plate and the second capacitor plate”, Sabet further teaches such a tilt sensor (Sabet ¶[0097]) configured to assess when the device is substantially vertical in order to correctly assess the level of the liquid (Sabet, fig. 13 another way the device assesses liquid level, but it is based on the premise that the liquid level is essentially perpendicular to the side-walls, and the tilt-sensor, ¶97, helps determine that orientation).  It is noted that while (Hon and) Goldis teaches the capacitor sensing with the amount of liquid, as above, and assessing the liquid area vs. the air area in the storage area, it is Sabet and Memari, that teach about its relationship to an e-cigarette and the value of the tilt-sensor to determine orientation because through the “height” through assessed through capacitance sensing.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hon with Memari and Sabet in order to assess the amount of liquid in the storage tank, ensuring and taking into account the actual amount of liquid, assessing it by its height, assessing it based on the orientation in a conventional way,


Further, Regarding Claim 11, Hon does not disclose the conventional elements of the e-cigarette, as he is focused on the internal workings of the storage.  However, Sabet  also teaches, besides the above limitations of claim 1, an aerosol-generating system (Sabet, 100 e-cigarette, ¶ [0057]); comprising a main unit ¶0079;(smartphone case)  including a power supply  (Sabet, ¶0060, battery 2), and a cartridge removably coupled to the main unit (¶0060, fig. 2A, a main unit (case) for holding cartridge 1); and having a memory, the capacitor, the controller (Fig. 14, microprocessor, circuitboard ¶98), , and the memory (¶0079, in main unit) each included in one of the main unit and the cartridge (¶0079, memory with smartphone within the case).  It is noted that the primary and other secondary references above are used to teach large parts of the capacitor sensor, but Sabet teaches a microprocessor, generally, to control such workings within the e-cigarette.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hon and the other secondary references with these further teaching of Sabet, giving power to the circuits and have the controller with memory, etc. in order in order to have an e-cigarette work properly when electrically sensing and puffing.

Further, Regarding claim 13, it is noted that although claim 13 seems to be a method claim,  for the method steps, the claim is “providing” the structure, and “arranging” the elements as they are described in the apparatus claims of claim 1 and 11, thus the method is also obvious by the combined teachings as providing the structure of the apparatus already rejected. Further, when the prior art teaches a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.  Claim 13 is rejected, mutatis mutandis, for the same reasons claim 1 is rejected, and the amendment to claim 13 is, as well, substantially similar to the amendment to claims 1 and 11, here adding a tilt sensor and using it to determine whether the aerosol-forming substrate is essentially perpendicular to the first capacitor plates.

Regarding claim 3, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 1, but do not further teach, in this combination, a cartridge wherein the storage portion comprises: at least one channel configured to holding the aerosol-forming substrate, the at least one channel configured such that capillary forces act on the aerosol-forming substrate, thereby holding the aerosol-forming substrate essentially perpendicular to the first capacitor plate and to the second capacitor plate.  However, it is noted “capillary forces act[ing] on the aerosol-forming substrate” causes the phenomenon, and is how it works that “the at least one channel configured to holding the aerosol-forming substrate,…hold[s] the aerosol-forming substrate essentially perpendicular to the first capacitor plate and to the second capacitor plate”. That is, the capillary action between the plates causes the liquid (or here, aerosol-forming substrate) to be essentially perpendicular to the sides (in this case, the first and second capacitor plates; see, “What is Capillary Action”. Peshin, Akash.ScienceABC.2019. retrieved on 18 July 2020 from https://www.scienceabc.com/nature/what-is-capillary-action.html).  As well, Memari has teaches an aerosol forming liquid substantially perpendicular to the sides (Memari, Figs. 10-11, level of the liquid seen inside liquid chamber 48, ¶529, as noted above, teaches a capacitive sensor whereby “conductors are kept in a vertical position, [and] a height change in e-liquid will result in a proportional change in capacitance”, which can be recognized thereby as “a change in e-liquid level”. ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify teachings of Sabet in view of Memari and Goldis with a further teaching of Memari, to make sure the capacitor plates are arranged in such a way as to have the level of the liquid perpendicular to the plates, which is also to have the height perpendicular to the sides, in a way that can measure the height by capacitance, and using the phenomenon of capillary action, which does create liquid levels substantially parallel to the sides of the container.
With respect to Claims 6, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 1, as above, but do not further teach, in the combination so far, wherein the storage portion comprises: a first wall; and a second wall which opposes the first wall, wherein the first capacitor plate is arranged at the first wall and the second capacitor plate is arranged at the second wall.  However, Goldis teaches “a first wall (element 12); and a second wall (element 14) which opposes the first wall, wherein the first capacitor plate is arranged at the first wall and the second capacitor plate is arranged at the second wall (Goldis, fig. 3,).  The benefit of this placement is that this is a conventional way of placing capacitor plates in order to measure liquid content, thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sabet in view of Memari and Goldis with a further teaching of Goldis, to have the capacitor plates arranged on the first wall and second wall, in order to take advantage of a conventional way of setting up capacitor plates to measure liquid content  without unexpected results.

With respect to Claims 7, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 6, as above, but do not further teach, in the combination so far, wherein the second wall opposes the first wall, and wherein the first capacitor plate and the second capacitor plate have a generally planar shape.  However, Goldis teaches wherein the second wall opposes the first wall, and wherein the first capacitor plate (12) and the second capacitor plate (14) have a generally planar shape (Goldis, fig. 3, id.). The benefit of this placement is that this is a conventional way of placing capacitor plates in order to measure liquid content, thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sabet in view of Memari and Goldis with a further teaching of Goldis, to have the capacitor plates arranged on the first wall and second wall, in order to take advantage of a conventional way of setting up capacitor plates to measure liquid content  without unexpected results.

Regarding claim 10, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 1, as above, and further teach a cartridge wherein the controller is configured to determine a volume of the storage portion dependent on an output of the sensor [Memari, ¶529] Goldis, abstract, column 1, lines 44-54).
Regarding claim 15, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 1, as above, but do not further teach, in the current combination, explicitly a cartridge wherein the first capacitor plate and the second capacitor plate are a distance apart and the distance between the first capacitor plate and the second capacitor plate remains unchanged together. However, Goldis further teaches wherein the first capacitor plate and the second capacitor plate (12, 14 plates) are a distance apart and the distance between the first capacitor plate and the second capacitor plate remains unchanged together (figs. 2(a-d’), 3, apparent that the distance between the plates is fixed).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Sabet in view of Memari and Goldis with a further teaching of Goldis, to have the plates at a fixed distance, in order to take the capacitance easily and so that it minimizes the variables so that the amount of liquid can most directly and easily be determined.  (column 2 lines 16-25;  “the capacitance measurements reflect the distance between the bag and the plates;  closer to a plate would indicate more liquid.  Thus, the plates must be equal distance, or such measurements wouldn’t make sense.).

Regarding claim 16, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 1, as above, but do not further teach, in the current combination, explicitly wherein the aerosol-forming substrate is configured to be drawn to an end of the storage portion.  It is unclear where the liquid would be drawn from.  However, Hon teaches that the liquid would be drawn to and from an end of the storage portion (Hon, fig. 1, going out through top end).  As well, even in Goldis, the liquid is drawn to the end from where the liquid is being taken from, so that the liquid gathers at that end (Goldis, figs. 2a-2d).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Sabet in view of the secondary references to ensure that the liquid is being removed from an end in order to be sufficiently removed and properly atomized along the length of the device, and that it also gathers at an end portion, the amount left can be readily calculated by the capacitor plates.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (Wipo Patent Publication WO2016101202) in view of  in view of Memari et al. (US20150245654A1), Goldis, and Sabet (US20160345628A1) and as applied to Claim 1 above, further in view of Tucker et al. (US20130192623A1).
Regarding claim 5, Hon in view of Goldis, Memari and Sabet teaches all the limitations of claim 1, but do not explicitly teach wherein the storage portion comprises: a capillary medium configured to store the aerosol-forming substrate.
Tucker discloses wherein the storage portion comprises: at least one channel (Tucker, ¶¶0058, 0061, see within capillary liquid storage medium 21/liquid supply reservoir 22 and “capillary action of the wick”, Fig. 4) configured to holding the aerosol-forming substrate, the at least one channel configured such that capillary forces act on the aerosol-forming substrate (as discussed in Para/ [0035] of like materials in the element) 
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to implement the aerosol-forming substrate channels as taught in Tucker within the storage portion of Sabet, Memari and Goldis, for the purpose of enabling drawing of the liquid to the device heater (Tucker Para. [0035]).
Regarding claim 8, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 6, as above, but does not further teach wherein the first wall and the second wall have a generally cylindrical shape, and wherein the second wall is located within a volume defined by the first wall”.  However, Tucker teaches such an orientation (Tucker, Figs. 4, 6, and 7, elements 22 and 21, having the reservoir be In between an outer cylinder and an inner cylinder; the inner cylinder is within the volume created by the outer cylinder).   Given that Sabet and Memari deal with cigarettes and will try to accommodate the capacitor plates, it would have been obvious to one having ordinary skill in the art at the time of the filing to seek to modify the Sabet in view of Memari and Goldis with the further teaching of Tucker, so that the capacitance derived from the distance can be used in a circular or cylindrical device like a cigarette, putting the reservoir in a conventional place without unexpected results.

Regarding claim 9,  Hon in view of Goldis, Memari and Sabet and Tucker teach all the limitations of claim 8, as above, and, according to the teachings and obviousness above, further teach wherein the first capacitor plate and the second capacitor plate have a generally cylindrical shape” It is noted that this would have been incorporated through the references already because, according to Goldis, the walls have the capacitor plates within them.  Just as the walls are cylindrical, in the combination in the claim above, so to the capacitors would have been cylindrical in the combination above, and therefore this is claim is rendered obvious by the combination above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hon (Wipo Patent Publication WO2016101202) in view of Memari et al. (US20150245654A1) and Goldis (U.S. Patent 5,635,962) and Sabet (US20160345628A1) and as applied to Claim 1 above, further in view of Hawes et al. (US20140283855A1).
With respect to Claim 4, Hon in view of Goldis, Memari and Sabet does not explicitly disclose wherein the storage portion comprises: one or more flexible walls configured to adapt to the volume of the aerosol-forming substrate stored in the storage portion.
Hawes discloses wherein the liquid storage portion 240 (Hawes reservoir, see Fig. 2) comprises: one or more flexible walls (discussed in ¶ [0022]) configured to adapt to the volume of the aerosol-forming substrate stored in the storage portion.
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to implement the flexible wall as taught in Hawes into the liquid storage portion of Hon in view of Memari and Goldin, and Sabet, for the purpose of aiding in the dispensing of fluid from the liquid storage portion (Hawes Para. [0022]).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Hon (Wipo Patent Publication WO2016101202)  and Goldis (U.S. Patent 5,635,962), Memari et al. (US20150245654A1) and Sabet (US20160345628A1) as applied to Claim 13 above, further in view of Zitzke et al. (US20160213066A1).
With respect to Claim 14, Hon in view of Goldis, Memari and Sabet teach all the limitations of claim 13, as above, but does not explicitly disclose further comprising: determining the volume of the aerosol-forming substrate held in the storage portion by accessing a look-up table that relates capacitances to corresponding volumes of the aerosol-forming substrate held in the storage portion.
Zitzke discloses the usage of sensed capacitance and subsequently accessing look-up tables in the memory of aerosol-generating systems (Zitzke ¶ [0049]).
It would have been obvious to one having ordinary skill in the art at the time of the filing to implement the look-up table as taught in Zitzke within the memory of the aerosol-generating system of Hon in view of the secondary references, for the purpose of enabling a microprocessor to select relevant parameters in response to looked up values for easy programming and fixed results (Zitzke ¶[0049]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 4 March 2022 have been considered but are not persuasive.  
Applicant argues that Examiner improperly modifies the primary reference Hon with Goldis (Remarks, primarily pp. 9-11).  However, it is apparent (see rejection of independent claims, above) that Goldis is combined specifically to teach how the mechanisms of the capacitive sensor works (for instance, Hon teaches such a capacitive sensor to detect liquid amount, and Goldis teaches the specifics of how the sections detect the air, etc. as described in the rejection above.  Applicant argues that “a claim composed of several elements cannot be proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art” (Remarks, p. 9).  While this is true,  the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); see MPEP § 707.07(f) & 2145.  In this case, it would have been obvious to modify the references to get a better working capacitive sensor, as described in the combination above, making sure things like ‘tilt’ or otherwise do not negatively impact the sensor or to know how much is area is available to refill the liquid.
Further applicant argues that modifying Hon would destroy its principle of operation and require substantial reconstruction (pp. 11-12).  It is acknowledged that any modification would, to some extent require a modification of the device, but, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, the permittivity between the plates based on the presence and amount of e-liquid would determine the liquid or air around the plates.
Further, it is noted that the plates being “directly” in contact with the liquid is taught in Hon.  Applicant argues that the capacitance measured in Goldis is not comparable to Hon because it measures between the “the first set of plates 12, 14 and the bag 12 and the second set of plates and the bag” (Remarks, p. 12)  However, as noted above, it is the measured capacitance between the first plate and the bag, acting as the second plate, as seen in Goldis, fig. 2, noted in the rejection above, which teaches how the different areas of each capacitance plate can be assessed.  Again, it is the teachings of Goldis, not his “directly” in contact language that is being used in this combination.
No other independent arguments are made;  the dependent claims claim allowability based on the allowability of the independent claims.



Please Contact Examiner Regarding any questions or concerns.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Samuels whose telephone number is (571)272-2683.  The examiner can normally be reached on M-F: 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Helena Kosanovic can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761